DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11264354. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.

A package substrate and a redistribution substrate are obvious variations and overlap in scope and meaning and one of ordinary skill in the art at the time the invention was filed would have been aware of the types of substrates used in semiconductor package devices and their interchangeability and/or different terminology being the only distinction. 

Claim 1, see Claims 1 and 2 of the issued patent.
Claim 3, see Claim 8 of the issued patent.
Claim 4, see Claims 12 and 13
Claim 5, see Claim 12
Claim 6, see Claim 9
Claim 8, see Claim 3
Claim 9, see Claim 4
Claim 10, see Claim 7
Claim 11, see Claim 10
Claims 12, see claim 12
Claim 13, see claim 13
Claim 14, see Claim 15
Claim 15, see Claim 16


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 9, 11, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yew US 8,847,369.

Pertaining to claim 1, Yew teaches a package comprising:
	a semiconductor chip 134 on a package substrate 128a/120/128b, the package substrate including a trench 118 having a line shape See Col 5 lines 6-24, the trench extending in a first direction along a first side surface of the semiconductor chip on the package substrate See Figure 17; and
	an underfill 133 filling a space between the package substrate and the semiconductor chip, the underfill filling the trench See Figure 17.

Pertaining to claim 2, Yew teaches the package of claim 2, wherein 
the semiconductor chip is mounted on the package substrate in a flip-chip structure Col 7 lines 57-58 using bumps 164, and 
the underfill fills in between the bumps See Figure 17.

Pertaining to claim 3, Yew teaches the package of claim 2, wherein
the first side surface of the semiconductor chip corresponds to a dispensing region of the package substrate to which the underfill is dispensed, and 
the trench is formed only on the dispensing region See Figure 17, the underfill is only dispensed on one side of the package substrate.

Pertaining to claim 4, Yew teaches the package of claim 1, wherein 
the trench is disposed on a portion of the package substrate to overlap with at least a portion of the semiconductor chip in a second direction perpendicular to the first direction See Figure 17, up/down is the second direction and through the paper or left/right is the first direction, or 
the trench is disposed on a portion of the package substrate outside the first side surface of the semiconductor chip 

Pertaining to claim 8, Yew teaches the package of claim 1, wherein 
a width of an upper portion of the trench is equal to a width of a lower portion of the trench See Figure 17, or 
a width of the trench becomes narrower from the upper portion of the trench to the lower
portion of the trench downwardly.

Pertaining to claim 9, Yew teaches the package of claim 1, wherein a cross-section of the trench in a direction perpendicular to the first direction is a triangle, a quadrangle, a trapezoid, or a semicircle.

Pertaining to claim 11, Yew teaches the package of claim 1, wherein the package substrate includes a silicon wafer or a glass wafer. Col 3 lines 39-48

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 12, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yew et al US 8847369 and further in view of Lu et al US 9620430 and further in view of Kuo et al US 2019/0131271.

Pertaining to claims 5 and 12, see the rejection of claim 1 above in view of Yew.  Yew does not teach wherein:
the underfill covers side surfaces of the semiconductor chip; and 
a sealant covering and sealing the semiconductor chip and the underfill.

Lu teaches an underfill 52 covering the side surfaces of a semiconductor chip 44. It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yew and Lu to enable the underfill step of Yew to be performed according to the teachings of Lu because one of ordinary skill in the art at the time of the invention would have been motivated to look to alternative suitable methods of performing the disclosed underfill step of Yew and art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP § 2144.07.

Kuo teaches a sealant 250 that covers an underfill 240 and a chip 210. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to seal a chip package, including an underfill, in order to protect the device from damage.

Pertaining to claim 13, Yew/Lu/Kuo teach the package of claim 12, wherein 
the at least one trench is disposed on a portion of the package substrate to overlap with at least a portion of the semiconductor chip in a second direction perpendicular to the first direction See Figure 17, up/down is the second direction and through the paper or left/right is the first direction (Yew), or 
the at least one trench is disposed on a portion of the package substrate outside the first side surface of the semiconductor chip.

Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yew/Lu/Kuo as applied to claim 12 above, and further in view of Kwak et al US 10497675.

Pertaining to claim 14, Yew/Lu/Kuo teach the package of claim 12 but does not teach an external connection member under the redistribution substrate in a fan-out structure. Kwak teaches a chip 200 on a redistribution substrate 100 on a “fan out” structure 400 (note “Fan out” can simply mean a substrate that redistributes connections to larger/wider footprint, as shown in Figure 21 of Kwak). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a fan out structure as taught by Kwak in order to match contacts to an additional mount for the package that have wider spacing.
Pertaining to claim 10, see rejections of claims 1, 12 and 14 above.  

Claim(s) 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yew and further in view of Patel et al US 9859262.

Pertaining to claim 17, see the rejection of claim 1, Yew does not teach wherein a chip stack consisting of a memory chip is on the substrate and spaced apart from the semiconductor chip.  However, this is a well known configuration for a flip chip memory package.  Patel teaches a chip adjacent a stack of memory chips on a flip chip substrate.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the substrate as taught by Yew and combine that with the memory chip package device as taught by Patel because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable substrate and chip arrangements depending upon the time of device desired, in this case, a memory device.

Pertaining to claim 18, Yew in view of Patel teaches the package of claim 17, wherein the underfill fills a space between the chip stack structure and the substrate, and the substrate includes a second trench having a line shape, the second trench extending along any one side surface of the chip stack structure.  The underfill as taught by Yew would meet these limitations for the reason that the bump connections would be protected and this would have been obvious to one of ordinary skill in the art at the time the invention was filed.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yew and Patel as applied to claim 17 above, and further in view of Lu 9620430.

Pertaining to claim 20, Patel teaches a logic chip and memory chips but neither Yew nor Patel teach an underfill covering side surfaces of the chips.  Lu teaches an underfill 52 covering the side surfaces of a semiconductor chip 44. It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yew/Patel and Lu to enable the underfill step of Yew to be performed according to the teachings of Lu because one of ordinary skill in the art at the time of the invention would have been motivated to look to alternative suitable methods of performing the disclosed underfill step of Yew/Patel and art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP § 2144.07.

Allowable Subject Matter
Claims 7, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817